                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiffs,                           4:19CR3011

      vs.
                                                MEMORANDUM AND ORDER
DANTE D. WILLIAMS,

                   Defendants.


      Pending before me is the motion to determine Defendant Dante Williams’
competency to understand the current proceedings and assist in his own
defense. For the reasons stated below, the court finds Dante Williams is
competent.
                                 FINDINGS OF FACT

      During the initial appearance on the underlying criminal complaint, Dante
Williams was initially silent as to whether he understood the charges and
possible penalties, stating only “The spirit is strong.” As that hearing progressed,
he was intermittently responsive to the court’s questions regarding his
understanding of the charges, the possible penalties, and his constitutional
rights, ultimately acknowledging (either verbally or by head nods) that he
understood. (Filing No. 28, audio file). He responded similarly during the
arraignment on the indictment, necessitating a 30-minute recess of the
arraignment proceeding so the defendant could confer with his court-appointed
counsel. (Filing Nos. 64 & 65, audio files).

      Over time, defense counsel became concerned that Defendant Dante
Williams that not mentally able to assist in his own defense, and he appropriately
raised the issue to the undersigned magistrate judge and the assigned
prosecutor. Counsel explained that during attorney/client conversations, Dante
Williams’ statements were, at times, not responsive to the questions or topics
being discussed; that Dante Williams stated he was hearing voices. Defense
counsel secured an expert to psychologically evaluate Dante Williams. The
evaluation was performed on August 26, 2019 by Dr. Kirk Newring, Ph.D. (Filing
Nos. 125 & 126).

      The evaluation lasted 40 minutes. Dante Williams’ participation was
limited. When initially asked if he would participate in the evaluation, Dante
Williams did not respond for some time, then stated he would prefer to return to
his cell and go to sleep. (Filing No. 136, at CM/ECF p. 1). When the evaluator
reminded Dante Williams of how he responded at his initial appearance and
arraignment, Dante Williams looked away, smirked, and appeared to laugh to
himself. He made no audible response for over two minutes. Id.


      Dante Williams did not respond to the majority of the evaluator’s interview
questions, but he did ask the evaluator questions on wholly unrelated issues,
e.g., the evaluator’s favorite cartoons and whether he had eaten at any barbeque
restaurants in Kansas. (Filing No. 136, at CM/ECF p. 2). The evaluator made
multiple attempts to continue the mental evaluation, but Dante Williams ended
the interview by saying, “Well, that’s it.” When told the evaluation would end
when the visitation room’s intercom button was pressed, Dante Williams smiled
wryly, playfully brought his hand near the intercom button, and slowly pressed it.
(Filing No. 136, at CM/ECF pp. 2-3).


      Dr. Newring determined Dante Williams “may have been attending to
stimuli not present to the outside observer, though the nature of those stimuli
were unclear.” (Filing No. 136, at CM/ECF p. 3). Dr. Newring could not “rule out
that Dante Williams is experiencing symptoms of a thought disorder” and could

                                        2
not “rule out that Dante Williams is malingering a mental illness.” Dr. Newring
concluded:

           Given Mr. William’s limited cooperation with this evaluation, his
           competency could be of question. If his participation with his counsel
           is consistent with what was observed in this setting with a
           psychological evaluation—disengaging from questioning, sustain ing
           long periods of silence, up to 150 seconds in duration. When
           provided opportunities to speak, Mr. Williams did not avail himself of
           that opportunity. If he displays the same level of cooperation, Mr.
           Williams would likely not meet the standards for competency as set
           in Dusky. It is not clear to this evaluator as to if Mr. Williams is
           unable, unwilling, or both unable and unwilling to participate in cou rt
           processes.

(Filing No. 136, at CM/ECF p. 3.) He recommended that Dante Williams be
further evaluated at the Federal Medical Center.


           The undersigned magistrate judge remanded Dante Williams to the
Federal Medical Center to “determine whether Defendant currently has the
cognitive ability, competence, and capacity to consult with counsel, understand
the criminal proceedings, and participate with and assist counsel in the defense
of this case.” (Filing No. 145). Before Dante Williams was transported to the
FMC, he mailed a letter to the undersigned magistrate judge, requesting new
counsel and explaining the litigation strategy he wanted counsel to follow. 1 The
statements and arguments in the letter were rational, related to litigation of this
case, and evidence Dante Williams’ understanding of his right to due process, to
effective assistance of counsel, and to be an active participant in determining the
outcome of the charges against him. (See, Filing No. 151).


           The FMC psychological evaluator, Samuel Browning, Ph.D., agreed,
describing the content of the letter sent to the court and requesting new counsel
1
    This letter was f iled under seal, and it was provided to Dante Williams’ counsel but not to the prosecutor.


                                                        3
was evidence of Dante Williams’ “ability to advocate for himself and engage in
appropriate decision-making and problem-solving.” (Filing No. 157, at CM/ECF p.
8). In addition, during a month-long evaluation of Dante Williams, Dr. Browning
and other professionals at the FMC performed, or attempted to perform,
extensive testing and interviews of Dante Williams.


      In his report and his testimony before the court at Dante Williams’
competency hearing, Dr. Browning stated the Dante Williams explained he began
hearing voices and seeing things following a concussion he sustained while
playing basketball at the age of 20. (Filing No. 157, at CM/ECF p. 5). Dante
Williams described his visual and auditory hallucinations in detail, but these
reports were inconsistent during the evaluation. They were not reported in his
Psychology Services Intake Questionnaire. (Filing No. 157, at CM/ECF p. 5).
Dante Williams claimed he was receiving auditory commands, but he denied ever
acting on these commands. (Filing No. 157, at CM/ECF p. 5).


      Dante Williams provided inconsistent descriptions of his history and
exhibited inconsistent behaviors over the course of testing sessions. He was
able to remain engaged in lengthy interviews and responded to redirection .
However, he was unable or unwilling to provide detailed information , he provided
defensive or evasive responses to questions posed to corroborate his prior
answers, often provided irrelevant answers, or attempted to redirect the interview
by posing off-topic questions to the evaluator. (Filing No. 157, at CM/ECF pp. 5-
6). “This type of behavior occurred at inconsistent intervals and appeared to be
related to resistance with the task at hand.” (Filing No. 157, at CM/ECF p. 6). As
during the initial appearance and arraignment, during initial sessions, Dante
Williams stared forward and sat in silence until prompted to respond. But in later
sessions, he did not display these behaviors. (Filing No. 157, at CM/ECF p. 6).


                                        4
      Dante Williams refused to perform or resisted psychological testing, and
he provided inconsistent responses to the testing he did complete. Based on his
experience and the testing, Dr. Browning concluded Dante Williams’ cognitive
functioning was in the low average to average range or higher. (Filing No. 157, at
CM/ECF p. 7). Dr. Browning determined Dante Williams was able to identify
correct testing responses, but he intentionally chose not to answer some
questions truthfully. “This performance suggests he either provided sub-optimal
effort on competency-related items, or he was motivated to exaggerate or feign
deficits in competency.” (Filing No. 157, at CM/ECF p. 7).


      Although generally noncompliant with testing, Dante Williams was
generally “receptive and compliant with directives pertaining to behaviors that
may result in disciplinary action.” (Filing No. 157, at CM/ECF p. 8). In the housing
unit, Dante Williams initially tested boundaries, but when his conduct was
challenged, he was able to comply with verbal directives. He interacted
appropriately with other inmates, and he was able to learn and use common
methods to sidestep the facility’s rules (e.g., using cell phones assigned to other
inmates). (Filing No. 157, at CM/ECF pp. 6-7).


      Dr. Browning summarized:

      Mr. Williams appears to be motivated to feign or exaggerate
      symptoms in an effort to affect his current legal situation in his favor.
      This interpretation is supported by behavioral observations and his
      performance on the VIP, ECST-R, and ILK, the latter of which
      measures exaggeration specifically as it pertains to competency and
      legally-based knowledge. Further, Mr. Williams' behavioral
      abnormalities (i.e., unusual motor movements; limited disclosure)
      were inconsistent throughout testing sessions, and his descriptions
      of psychotic symptoms changed over time. This pattern is atypical
      among those evincing genuine psychiatric symptoms.

      Prognosis is considered to be fair. Mr. Williams does not appear to

                                         5
       experience symptoms of a mental disease or defect. Based on
       psychological testing data, his symptoms appear feigned or
       exaggerated. Mr. Williams appears capable of understanding the
       nature of his charges, appreciating his legal options, and rationally
       assisting his counsel if he chooses to do so.
(Filing No. 157 at CM/ECF p. 10).

      After returning from the FMC to the District of Nebraska, Dante Williams
sent another letter to the court requesting new counsel, stating his attorney was
not adequately representing him. (Filing No. 161). The court held a hearing on
this motion outside the presence of the government’s counsel. During that
hearing, Dante Williams was able to clearly express, with detail, his expectations
of counsel and how his attorney has failed to meet those expectations. (Filing No.
164, audio file).


      After Dante Williams returned from the FMC to Nebraska, a competency
hearing was held. Drs. Newring and Browning testified during that hearing. Their
testimony was consistent with their reports and provided explanations and
context to their respective written findings. Counsel for the government and
Dante Williams questioned the experts, as did the court. During that hearing, the
undersigned magistrate judge watched Dante Williams, noting his responses. For
the vast majority of the hearing, Dante Williams stared straight ahead, said
nothing, and appeared disengaged. However, when the court stated on the
record that Dante Williams was questioned by the court during the hearing on
appointment of new counsel, not only to assess the need for new counsel but
also his ability to advocate his interests when motivated to do so, Dante Williams
immediately looked directly at me with a look of both surprise and dismay.


                                   ANALYSIS


      “A defendant is competent if he ‘has sufficient present ability to consult
                                        6
with his lawyer with a reasonable degree of rational understanding’ and ‘has a
rational as well as factual understanding of the proceedings against him.’” United
States v. Rickert, 685 F.3d 760, 765 (8th Cir. 2012) (quoting Dusky v. United
States, 362 U.S. 402 (1960)). Defendant’s behavior, demeanor, and any medical
opinions on competence to stand trial are all relevant, but any one of these
factors could, standing alone, support a finding of incompetence. Rickert, 685
F.3d at 765 (citing Drope v. Missouri, 420 U.S. 162, 180 (1975)).


      Here, the undersigned magistrate judge has closely watched Dante
Williams throughout the case, beginning with the first hearing before me. I have
asked him questions, and I have solicited information from his counsel about his
mental state. From those observations and inquiries, I am convinced that Dante
Williams chooses when to appear incompetent; when to look and act like he is
unable to effectively assist in his own defense, and that he does not understand
the court’s processes, his righ ts, and the charges and possible penalties. But
when properly motivated, (e.g., when he wanted a new attorney), Dante Williams
can articulate rational positions focused on the topic at hand, properly direct his
requests to the court, and answer the court’s questions. That motivation to
cooperate was lacking during his evaluations by Drs. Newring and Browning
where, consistent with his stated objection to competency testing, Dante Williams
refused to complete the tests or he provided evasive or untruthful answers. To
the extent he did complete evaluative testing, he intentionally attempted to skew
the results and undermine the validity of the tests.


      Some of the psychological testing tools used by Dr. Browning are designed
to uncover when a defendant is malingering and/or feigning incompetence. The
test results for Dante Williams support such a finding. After considering the
court’s records, the interview of defendant’s counsel, the evaluation results, and
the observations of the professionals and correctional staff at FMC, Dr. Browning
                                          7
opines that Dante Williams is competent to stand trial. Dr. Newring neither
agrees nor disagrees with that opinion. Rather, after meeting with Dante Williams
for 40 minutes, Dr. Newring lacks sufficient information to formulate a reliable
opinion on competency due to Williams’ overall lack of cooperation, including at
the FMC.


      Dante Williams may have some underlying and currently unidentified
mental illness. He may be hearing and seeing things; he may not be. But the
question before me is whether Dante Williams has the cognitive ability and
competence to consult with counsel, understand the criminal proceedings, and
participate with and assist counsel in the defense of this case. He does.


      Accordingly,


      IT IS ORDERED:


      1)    Dante Williams is competent to stand trial.

      2)    As to all defendants, pursuant to 18 U.S.C. § 3161(h)(1)(A) & (h)(4),
            the time between December 28, 2018 (the first indication of potential
            incompetence), and today’s date is deemed excludable time in any
            computation of time under the requirements of the Speedy Trial Act.
            Failing to timely object to this order excluding time will be deemed a
            waiver of any right to later claim the time should not have been
            excluded under the Speedy Trial Act.


      March 16, 2020.
                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge



                                        8
